DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A (Claims 1-9 and 13) in the reply filed on 4/13/22 is acknowledged.  The traversal is on the ground that there is no undue burden.  This is not found persuasive because of the different inventions require different search fields over a large search area and applicable prior art for the distinct inventions would likely not overlap amounting to an undue burden on the examination for both inventions. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0264824 to Siew et al. in view of US 2020/0066630 to Bao et al.

Regarding Claim 1, Siew et al. teaches a method of forming a modified deep trench in a layer stack, comprising: selectively etching a deep trench (interconnect opening) disposed in the layer stack to form the modified deep trench (See at least Fig 4, 8, 10 and related discussion), such that at least a portion of a deep metal contact (52) is exposed; depositing a barrier layer (74) in the modified deep trench, and depositing a first filler material (76) over the barrier layer.
Regarding Claim 1, Siew et al. teaches the method of the invention substantially as claimed, but does not expressly teach removing first undesired portions of the first filler material. However, the steps are conventional for forming a contact. For example, Bao et al. teaches filling an opening (512) and removing first undesired portions of a first filler material (408) to form a contact (Paragraph 54 and Fig 5G). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to remove first undesired portions of the first filler material (76) in the method of Siew et al. to form a planar surface with predictable results. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0264824 to Siew et al. in view of US 2020/0066630 to Bao et al. and US 2016/0079115 to Lee et al.	
Regarding Claim 4, as applied above to Claim 1, Slew et al. in view of Bao et al. teaches the method of the invention substantially as claimed, but does not expressly teach depositing a patterned hardmask over the layer stack. However, the step is conventional for forming an opening in a layer stack in the formation of a deep contact. For example, Lee et al. teaches depositing a patterned hardmask over a layer stack (Fig 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to depositing a patterned hardmask over the layer stack in order to form a trench by selective etching with predictable results 
Regarding Claim 5, Siew et al. further teaches selectively etching the deep trench further comprises selectively etching one or more narrow trenches in the layer stack, such that a portion of a narrow metal contact is exposed, depositing the barrier layer (74) in the modified deep trench further comprises depositing the barrier layer (74) in the one or more narrow trenches; and depositing the first filler material (76) in the modified deep trench further comprises depositing the first filler material (76) over the barrier layer (74) in the one or more narrow trenches (See at least Figures 4, 8 and 10 and related discussion). 

Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0264824 to Siew et al. in view of US 2020/0066630 to Bao et al. and US 2018/0061703 to Edelstein et al.
Regarding Claims 2 and 3, as applied above to Claim 1, Slew et al. in view of Bao et al. teaches the method of the invention substantially as claimed, but does not expressly teach depositing a second filler material over the first filler material; and removing second undesired portions of the second filler material with a chemical mechanical polishing process. However, Edelstein et al. teaches depositing a second filler material (109) over a first filler material (107); and removing second undesired portions of the second filler material using a chemical mechanical polishing process (Paragraph 31-36 and Fig 4-7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a second filler material over a first filler material in order to form a contact having reduced resistance-capacitance (RC) delays with predictable results 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0264824 to Siew et al. in view of US 2020/0066630 to Bao et al. US 2016/0079115 to Lee et al. and US 2018/0061703 to Edelstein et al.
Regarding Claim 6, as applied above to Claims 4 and 5, Slew et al. in view of Bao et al. and Lee et al. teaches the method of the invention substantially as claimed, but does not expressly teach depositing a second filler material over the first filler material. However, Edelstein et al. teaches depositing a second filler material (109) over a first filler material (107); and removing second undesired portions of the second filler material (Paragraph 31-36 and Fig 4-7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a second filler material over a first filler material in order to form a contact having reduced resistance-capacitance (RC) delays with predictable results 
Regarding Claim 7, Slew et al.  teaches the barrier may be Ta or TaN (Paragraph 69). Edelstein et al. teaches the barrier layer comprises tantalum or tantalum nitride (Paragraph 29), the first filler material comprises cobalt (Paragraphs 31-36), and the second filler material comprises copper (Paragraph 35). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide first and second filler materials having reduced resistance-capacitance (RC) delays with predictable results

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0079115 to Lee et al. in view of US 2020/0066630 to Bao et al.
Regarding Claim 8, Lee et al. teaches a method of forming a deep trench in a layer stack, comprising: etching the deep trench (125) in a flowable dielectric (Paragraphs 78-80 and 92 and Figure 2), such that a deep metal contact (105) is disposed below the deep trench; depositing a barrier layer (172) in the deep trench and depositing a first filler material (173) over the barrier layer, but does not expressly teach removing first undesired portions of the first filler material. However, Bao et al. teaches filling an opening (512) and removing first undesired portions of a first filler material (408) to form a contact (Paragraph 54 and Fig 5G). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to remove first undesired portions of the first filler material to form a planar surface with predictable results. 
Regarding Claim 9, Lee et al. teaches the etching the deep trench exposes at least a portion (105) of the deep metal contact.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0079115 to Lee et al. in view of US 2020/0066630 to Bao et al. and US 2018/0061703 to Edelstein et al.
Regarding Claim 13, as applied above to Claims 8 and 9, Lee et al. in view of Bao et al. teaches the method of the invention substantially as claimed, but does not expressly teach depositing a second filler material over the first filler material; and removing second undesired portions of the second filler material. However, Edelstein et al. teaches depositing a second filler material (109) over a first filler material (107); and removing second undesired portions of the second filler material using a chemical mechanical polishing process (Paragraph 31-36 and Fig 4-7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a second filler material over a first filler material in order to form a contact having reduced resistance-capacitance (RC) delays with predictable results 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716